Citation Nr: 0725662	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-32 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for left ear 
hearing loss for the time period from March 31, 2004, to the 
date of severance of service connection on June 1, 2007.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from May 1961 to May 1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In that decision, the RO granted service 
connection for left ear hearing loss, and assigned an initial 
noncompensable rating effective March 31, 2004.  The RO also 
denied claims of service connection for right ear hearing 
loss and tinnitus.  

In a rating decision dated February 2007, the RO severed 
service connection for left ear hearing loss effective June 
1, 2007.  To date, the veteran has not initiated an appeal 
with respect to the RO's February 2007 determination.

In his substantive appeal received in October 2005, the 
veteran stated that his tinnitus was secondary to hearing 
loss.  Accordingly, a claim for service connection for 
tinnitus as secondary to hearing loss is referred to the RO 
for appropriate action.  See 38 C.F.R. § 3.310.

The issues of entitlement to an increased rating for left ear 
hearing loss and entitlement to service connection for right 
ear hearing loss are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  The veteran will 
be notified if any further action on his part is required.


FINDING OF FACT

The veteran's tinnitus first manifested many years after 
service and is not causally related to an in-service disease 
or injury.




CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2006).  The notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  A section 
5103 notice for a service connection claim must advise a 
claimant of the criteria for establishing a disability rating 
and effective date of award.  Dingess v. Nicholson, 19 Vet. 
App. 473, 491 (2006).

The appellant filed his service connection claim in March 
2004.  An April 2004 RO letter, that preceded the initial 
adjudication, advised him of the types of evidence and/or 
information deemed necessary to substantiate his claim and 
the relative duties upon himself and VA in developing his 
claim.  He was specifically advised to submit any evidence in 
his possession that pertained to his claim.  The veteran 
responded with a May 2004 statement that he had not been 
treated for his tinnitus since his discharge from service.  A 
March 2006 RO letter advised him of the criteria for 
establishing a disability rating and effective date of award.  
In April 2006, the veteran again informed VA that he had no 
further information or evidence to substantiate his claim.

A notice error is presumed prejudicial to the claimant unless 
it is demonstrated that (1) any defect in notice was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice provided what was needed, or (3) that a benefit could 
not possibly have been awarded as a matter of law.  Sanders 
v. Nicholson, 487 F.3d. 881, 889-891 (Fed. Cir. 2007).  With 
the exception of the Dingess requirements, the pre-decisional 
April 2004 RO letter satisfied the VCAA notice provisions.  
As the claims are denied, there is no prejudice in failing to 
timely advise the veteran of the criteria for establishing a 
disability rating and effective date of award as the issues 
are moot.  The veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claim, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the duty to assist, the record includes the 
veteran's service medical records and identified post-service 
private and VA treatment records.  The veteran has indicated 
having received no treatment for his tinnitus.  The RO 
obtained medical opinion as necessary to decide the claim.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active wartime 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  See also 38 C.F.R. § 3.2(f) 
(2006)(defining the recognized period of war for Vietnam 
veterans).  Service connection generally requires evidence of 
a current disability with relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercedo-Martinez v. West, 11 Vet. App. 
415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2006).  
In evaluating claims, the Board shall consider all 
information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2006).

The veteran seeks service connection for tinnitus.  On filing 
his claim in March 2004, he alleged the onset of tinnitus in 
service.  According to his subsequent statements of record, 
he had unprotected noise exposure to firearms, helicopters 
and aircraft engines during service.

The veteran's service medical records disclose no complaints, 
findings, or treatment for tinnitus.  Similarly, his 
available post-service treatment records are silent for 
complaints, findings or treatment for tinnitus.  On VA 
examination in June 2004, he reported the onset of tinnitus 
in both ears "10 years ago."  The examiner, after 
consideration of the veteran's history of military noise 
exposure, concluded that the veteran's subjective complaint 
of tinnitus was not related to his history of military noise 
exposure.  There is no competent medical evidence to the 
contrary.

The Board finds, by a preponderance of the evidence, that the 
veteran's tinnitus first manifested many years after service 
and is not causally related to an in-service disease or 
injury.  This finding is based upon his report to the VA 
examiner of the onset of tinnitus many years after service, 
rather than his contradictory report of having tinnitus in 
service, which is more consistent with the documentary 
evidence of record showing no complaints, findings, or 
treatment for tinnitus in service or for several decades 
thereafter.  The finding is also based upon the opinion from 
the June 2004 VA examiner that the veteran's tinnitus is not 
related to his history of military noise exposure.  The 
veteran has expressed his belief that his tinnitus results 
from his exposure to acoustic trauma in service.  However, as 
he is not shown to possess the requisite medical training and 
expertise, his lay belief as to etiology holds no probative 
value in this case.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); 38 C.F.R. § 3.159(a) (2006).  The benefit of 
doubt rule does not apply as the preponderance of the 
evidence is against the claim.  Ortiz v. Principi, 274 F. 3d. 
1361, 1365 (Fed. Cir. 2001).  Accordingly, the Board must 
deny the claim for service connection for tinnitus.


ORDER

The claim of entitlement to service connection for tinnitus 
is denied.


REMAND

The veteran claims that his right ear hearing loss was 
incurred in or aggravated by active service.  His April 1961 
entrance examination revealed 15/15 right ear hearing by 
whispered test and did not diagnose right ear hearing loss.  
He entered active duty on May 26, 1961.  On May 31, 1961, he 
underwent audiometric examination, the results of which are 
represented in graphical form only.  See AF Form 164 dated 
May 31, 1961.  His service separation examination in May 1965 
reported audiometric findings of 20, 10, 10, 5, 25 and 70 
decibels at 500, 1000, 2000, 3000, 4000 and 6000 hertz, 
respectively (converted from ASA to ISO units).  

In February 2006, a VA examiner found that the May 31, 1961 
audiometry results "clearly" indicated a pre-existing, 
moderately severe high-frequency hearing loss in the right 
ear at 6kHz.  The examiner further stated that a comparison 
between the enlistment and examination results indicated "no 
significant" change in hearing sensitivity.  The examiner, 
however, did not convert the May 1961 graphical 
representations to a numerical format.  After a review of the 
record, the examiner opined that objective evidence within 
the service medical records clearly demonstrated that the 
veteran entered military service with a right ear hearing 
loss that was not aggravated by military noise exposure.  

The Board is not competent to interpret the graphical 
representations of the May 31, 1961 audiometric examination.  
See Kelly v. Brown, 7 Vet. App. 471 (1995).  Furthermore, as 
right ear hearing loss was first demonstrated five days after 
entry into active service, the Board finds that the 
presumption of soundness attaches to the claim.  38 U.S.C.A. 
§ 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The VA examiner in February 2006 concluded that 
right ear hearing loss existed prior to service, but this was 
based upon the erroneous assumption that the May 31, 1961 
audiometric examination was part of the veteran's entrance 
examination, which was actually conducted over a month 
earlier on April 14, 1961.

Therefore, the Board must remand the claim for interpretation 
of the May 1961 audiometric examination and a clarifying 
opinion as to whether the veteran's right ear hearing loss 
had its onset during active service. 

The Board defers consideration of the claim for a compensable 
initial rating for left ear hearing loss, for the time period 
from March 31, 2004 to the date of severance of service 
connection on June 1, 2007, as the evaluation of left ear 
hearing loss is potentially inextricably intertwined with the 
determination as to whether right ear hearing loss is service 
connected.  See 38 C.F.R. § 4.85(f) (2006) (if impaired 
hearing is service connected in only one ear, the nonservice-
connected ear will be considered as normal hearing subject to 
exceptions provided in 38 C.F.R. § 3.383).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Obtain the records of the veteran's audiology 
consultations at the William Beaumont VA 
Outpatient Treatment Clinic, dated since July 
2003, if any.

2.  Forward the claims file to an appropriately-
qualified audiologist.  The audiologist should be 
requested to provide a numeric interpretation of 
the May 31, 1961 audiometric examination setting 
forth numeric values for the right ear pure tone 
thresholds at 500, 1000, 2000, 3000, 4000 and 
6000 Hertz.    

The audiologist should provide an opinion as to 
whether it is at least as likely as not that 
right ear hearing loss had its onset during 
active service or is related to any in-service 
disease or injury, including noise exposure.  The 
Board again emphasizes that the May 31, 1961, 
audiogram was not conducted at the time of the 
veteran's April 1961 entrance examination.  
Rather, it was conducted five days after he 
entered onto active duty.  

The examiner must provide a comprehensive report 
including a complete rationale for all opinions 
and conclusions reached.

3.  Following completion of the foregoing, if any 
benefit sought on appeal remains denied, the 
veteran and his representative should be provided 
a supplemental statement of the case.  Allow an 
appropriate period of time for response

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


